DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Steigerwald (US 3,417,223) in view of Siedal (US 2003/0094259) and Holmes et al (US 6,451,152).   
Steigerwald shows the structure and method claimed including a supporting element (7) that is applied to a substrate (1), at least one lase light source (9) to heat the surface of the supporting element and the substrate to a temperature suitable for integrally bonding by the laser beam that is directed to a gap in an impingement regions as shown in Figure 3, a rolling device (8) that is configured to press/force down the heated supporting element onto the substrate wherein only two heated surface regions, i.e., the supporting element region and the substrate region, are deformed by the rolling force of the rolling device. Also, see column 5, line 73- column 6, line 21. But, Steigerwald does not explicitly a supply device or a moving unit that apply the supporting element to the substrate track by track. 
Siedal shows it is known to apply a supporting element that is supplied by a supply device wherein the supporting element is applied to a substrate track by track as illustrated in Figures 2 and 4. 
Holmes also shows it is known to apply a supporting element (T) that is applied to a substrate (S) wherein the supporting element is arranged track by track one above the other on the surface forming a composite material/layer. Also see column 5, lines 53-65. 
In view of Siedal and Holmes, it would have been obvious to one of ordinary skill in the art to adapt Steigerwald with the supply device or a moving unit that applies the supporting member to the substrate track by track as claimed so that a composite layer of the supporting members having a three dimensional shape can be predictably yielded as desired by the user. 
With respect to claim 2, Steigerwald further shows the supporting element can be a wire. Column 3, line 73. And, Siedal also shows that the supporting element is a wire (para [0019]). 
	With respect to claim 3, Steigerwald further shows that the substrate is a plate as Steigerwald show that the substrate/workpiece is a layer. Siedal also shows that the substrate is a plate. 
	With respect to claim 8, Steigerwald further illustrates that the substrate has a thickness that is greater than a thickness of the supporting element. Siedal also shows that the substrate has a thickness greater than a thickness of the supporting element (35) as illustrated in Figure 2.
With respect to claim 10, Siedal further shows it is known to provide an inert atmosphere within which the substrate and the supporting element are operated in as the laser beam heats the supporting element in an inert atmosphere (para [0019]). 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steigerwald in view of Siedal and Holmes as applied to claims 1-3 and 8-10 above, and further in view of Berndt et al (EP 2090395).
Steigerwald in view of Siedal and Holmes shows the structure and method claimed except for a preheating device provided with the supporting element. 
Berndt shows a preheating device in the form of an inductor generator (7, 8) for preheating the supporting element (1, 2) before being joined via a laser radiation. 
In view of Berndt, it would have been obvious to one of ordinary skill in the art to adapt Steigerwald, as modified by Siedal and Holmes, with a preheating device provided with the supporting member prior to laser radiation so that the supporting element can be more effectively and rapidly laser heated to be boned or joined to the support member. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steigerwald in view of Siedal and Holmes as applied to claims 1-3 and 8-10 above, and further in in view of Bruck et al (US 2014/0209577).  
Steigerwald in view of Siedal and Holmes shows the structure and method claimed except for the laser beam that is formed linearly or in a rectangular shape.
Bruck shows it is known to provide a laser beam that is formed of a linear or a rectangular shape. 
In view of Bruck, it would have been obvious to one of ordinary skill in the art to adapt Steigerwald, as modified by Siedal and Holmes, the laser beam having a linear or rectangular shape or any other suitable shape to effectively laser radiate a desired area or region as a matter of routine experimentations. 
Claims 6, 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steigerwald in view of Siedal and Holmes as applied to claims 1-3 and 8-10 above, and further in view of Gnanamuthu (US 3,952,180) and Lin et al (US 2013/0032577).  
Steigerwald in view of Siedal and Holmes shows the structure and method claimed except for explicitly showing a track of the supporting member wherein the light source is directed onto an edge of the track that is already connected in an integrally bonded manner to the substrate. 
	Gnanamuthu shows it is known to provide a track of a supporting element (54) onto a substrate wherein a laser is directed onto an edge region of the track already connected in an integrally bonded manner to continue provide the supporting element on the substrate. 
	Lin also shows it is known to provide a supporting element or cladding element formed of weld beams arranged on a substrate wherein an energy source is directed on an edge of a track of the welded element that is already connected and bonded to the substrate. 
	In view of Gnanamuthu and Lin, it would have been obvious to one of ordinary skill in the art to adapt Steigerwald, as modified by Siedal and Holmes, with the supporting member provided in a plurality of tracks arranged next to one another to form a metal cladding thereon which would predictably produce metallic components as desired by the user. 
	With respect to claim 7, Lin further shows it is known to provide a welding device (164) that can further generate a weld seam between two tracks that are arranged next to each other as illustrated in Figures 5 and 6.
	With respect to claim 11, Gnanamuthu shows the supporting element has a thickness of 1/8 inch that is reduced to a cladding of about .05 inch which shows a reduction to about 40% from the initial thickness of the supporting element, and it would have been obvious to have render the reduction be less than 40% as the heating supporting element is subjected to a pressing-together operation via the roller (8) device of Steigerwald. 
Response to Arguments
Applicant's arguments filed 12/2/21 have been fully considered but they are not persuasive. 
Applicant argues Steigerwald does not disclose the usage of force in order to press the heated substrate onto the substrate. This argument is not deemed persuasive since the roller (8) of Steigerwald that contacts and presses down the heated supporting element (7) includes a downward force due to its roller weight on the support element. 
With respect to Siedal, the applicant argues that Siedal teaches for melting down the lower end of a metal wire as well as the support plate wherein it will not be possible to join the substrate and the wire while maintaining the shape of each joint partner as in the application. This argument is not deemed persuasive since Siedal is not applied for applying a metal wire to the substrate while maintain its basic shape but for applying a supporting element such as the metal wire supplied by a supply device to the substrate track by track. Likewise, Holmes is applied to show that it is known to supply a supporting element that is applied to a substrate track by track to form a composite material as known in the art forming a three dimensional shape as stated in the ground of rejection. 
As the applied art is deemed to be in same field of endeavor, which is in the field of welding via a laser welding source, wherein a build-up welding process/application for producing metallic components of the present application would have been predictably achieved as stated in the ground of rejection.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761